       Uase Z'
             .Ub-Cr-UUU /U-t3Zb Docum ent1 I-lleC U6/2b/Ub Page 1 Oî1 HagelD #:l
                                 V .,/
                                     .,?
                                       f 5..;...
                                       .
                                                L: :
                                               .. ..
                                                   :'
                                                   j-.. :.
                                                       ,?%..';
                                                             '
                                                             .'
                                                              .. k.I,ël l
                                                                ::      ::
                                                                         .
                                                                         .
                                        .  .. .
                                               .%j.  %aljxu.j ,x
                                                               !po w ,.y..


                             UNITED STATES DISTRICT COURT
                                  DISTRICT O F M AM
                                                                                         .   e.. : &
                                                                    t' i
                                                                       '
                                                                       i1J '
                                                                           ..,l
                                                                              a zw
                                                                                 ''
                                                                                  % j*
                                                                                     -* ='' 1U
    UNI'
       IYD STATES OF AM ERICA                         )             kv zi.: w,
                                                                    .
                                                                             .
                                                      )           ,
                 V.                                   ) CriminslNo'
                                                                  .'--''''''' -')..
                                                                        .   ..   .   .        .

    GARY BROW N                                       )              GT-D 0g
         G aM thony Green                             )

                                           IN DIC Tm N T

          ThefH nd Jury chargesthat:

          On aboutJuly 29,2005,in theDisz ctofM aine,defendsnt

                                        GARY BROW N
                                      W V W Anthony Green

    unlawfully,u owingly and intentionally possessed w1t11intenttodisG bute50 F mnsormoreofa

    mixture orsubstO cecontniningcocainebase,alsou own ascrack cocaine,aScheduleH

    conkolled subse ceaslisted in Title21,Uhited StatesCodo,Sœ tion 812,in violation ofTitle

    21,UnitedStatesCode,Section 841(a)(1).
          ItisRlrùheralleged thatthepensltyprovisionsofTitle21,United StatesCode,Secion

    841@)(1)(A)applytotheconductdescribedherein.

                                                           SIG NATURE REDACTED
                                                                O riginalon File

r   Assis%t= te
                       4
              UnitH S esAttom ey
    Dated:w 7.;ç. zour




       Case 4:19-cr-00034-JLK Document 1-1 Filed 09/04/19 Page 1 of 1 Pageid#: 2
